DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 03 July 2019 has been entered; claims 1-15 and 17-21 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “alkali-resistant”, “can maintain chemical stability under pH 2-14”, and “has an immunoglobulin IgG binding capacity greater than 50 mg/mL” render the claim indefinite, as the limitations attempt to define the magnetic bead by how it functions, instead of chemical structural and functionalities of the magnetic bead. The recited bead is not limited to applications where it is placed into contact with alkali, or to the application of binding IgG. It is impossible to determine what it is about the magnetic bead that gives it these properties; therefore, the scope of magnetic beads that are encompassed by claim 1 is unclear. Page 11 of the Specification appears to teach characteristic sequences 1 and 2 of alkali-resistant protein A, implying that specifying its chemical structure as such is necessary for claiming alkali resistance. Chemical stability is defined on Page 7 of the Specification as the bead maintaining high static loading after in situ cleaning of the beads with alkaline solution multiple times; yet again, this defines the bead by what it does in certain situations that are non-limiting to the recited bead itself. The Examiner suggests amending the claim to clearly define the scope of the bead by incorporating the necessary components, type of magnetic bead, and any chemical functionalities necessary for possessing these properties. 
With respect to claims 2, 12, 13, the limitations are rejected for similar reasons as discussed above. Additionally, regarding claim 12, “the advanced protein structure” lacks antecedent basis in the claim language.
With respect to claims 3 and 21, the limitations are rendered indefinite, as the recited specific saturation magnetization is a function of the magnetic field applied, the amount of magnetic beads, the size of the magnetic beads, whether or not they are present in an oxidizing atmosphere, etc., all of which are not specified. Since the specific saturation magnetization is a variable which can change with an externally applied magnetic field and based on other variable factors, the scope of the claim is unclear. 
Regarding claims 4-11, 15, and 17-20, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jinggang (“Fe3O4 Magnetic Dextran Nanoparticles Modified with SPA Ligand for IgG Purification” Biotechnology Bulletin, 2014, 201-208) in view of CN 104059133A (U.S. Patent Publication # 2016/0237124 used as translation), hereinafter “Jinggang” and “Qian”.
	With respect to claim 1, Jinggang discloses magnetic dextran (a branched “glucan”) particles having an IgG binding capacity of 84.85 mg/mL (“greater than 50 mg/mL”), wherein the particles can be recycled 5 times with minor loss in adsorption capacity (Abstract). 
	Jinggang does not specifically teach that the magnetic particles/beads are alkali-resistant or the recited chemical stability. 
	Qian teaches an alkali-resistant protein A that can maintain chemical stability in a highly basic environment of pH 13-14 (Abstract). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the Protein A of Jinggang with the alkali-resistance protein A of Qian because Jinggang teaches that the particles experience a minor loss of adsorption capacity and are used to purify IgG (Abstract), and because Qian discloses that the disclosed alkali-resistant protein A can withstand harsh cleaning in place conditions in its capacity as a chromatographic separation medium for IgG, as consistent with the conditions recited in claims 12 and 20. The Examiner notes that both Jinggang and Qian teach binding/separation of IgG; therefore, alkali-resistance would be considered to be an advantage as the ordinary artisan would recognize that the magnetic beads of Jinggang could be cleaned the same way. 
	With respect to claim 2, Jinggang in view of Qian discloses that the total binding capacity is not reduced after 100 cycles of contact of Protein A with alkaline solution of pH 13-14 (see Qian: Abstract; Paragraphs [0017, 0026]), and chemical stability after 60 hours contact of Protein A with alkaline solution (Paragraph [0017]).
	With respect to claim 4, Jinggang in view of Qian teaches that the average particle size can be tuned from 30 nm to 200 nm by varying the concentration of NaOH (Abstract), a discrete range within “from 20 nm to 200 nm”. 
With respect to claim 5, Jinggang in view of Qian teaches that the bead core comprises magnetite with a ligand portion of Protein A (Abstract; Paragraph [6] of the Written Opinion of the International Searching Authority). 
With respect to claim 7, Jinggang in view of Qian discloses that the Protein A density is 6.1 mg/mL (“greater than or equal to 3 mg/mL”) (Abstract; Paragraph [6] of the Written Opinion of the International Searching Authority). 
With respect to claim 8, Jinggang in view of Qian teaches that the magnetic particles/beads are superparamagnetic (Abstract; Paragraph [6] of the Written Opinion of the International Searching Authority). 
With respect to claim 9, Jinggang in view of Qian discloses dextran (“glucan”) coupled to protein A (“ligand portion”) (see Jianggang: Abstract). 
With respect to claims 10-11, Jinggang in view of Qian discloses dextran (“glucan”) comprising hydroxyl groups (see Jinggang: Abstract).  
With respect to claim 12, Jinggang in view of Qian discloses that IgG can keep binding IgG after contact with a strong alkali environment of pH 13-14 (see Qian: Abstract; Paragraphs [0017, 0026]), which the Examiner considers encompasses the scope of keeping the protein domains intact to facilitate binding. 
With respect to claim 13, Jinggang in view of Qian discloses a dimer, trimer, or tetramer structure for alkali-resistant protein A (see Qian: Paragraph [0019], “2-4 domains that can bind to IgG”). 
With respect to claims 14, Jinggang teaches dextran (“glucan”), but does not specifically teach agarose; however, Qian discloses an epoxy-based surface of agarose medium (Paragraph [0044]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the dextran/glucan of Jinggang with the agarose of Qian because Qian discloses that the epoxy-based surface of agarose medium couples to the N-terminal fused six histidine residues of the alkali-resistant Protein A to from a media that allows for binding to IgG (Paragraph [0044]). 
With respect to claim 15, Jinggang in view of Qian teaches that the alkali-resistant Protein A comprising an amino acid sequence of SEQ ID NO: 1, an amino acid sequence of SEQ ID NO: 2, or a homologous 2-4-mer and/or heterologous 2-4-mer thereof (see Qian: Sequence listing spanning Pages 7-8). 
With respect to claim 17, Jinggang in view of Qian discloses that alkali-resistant Protein A, which is recombinantly expressed (Paragraph [0014] of Qian). 
With respect to claim 18, Jinggang in view of Qian teaches a method of purifying IgG (“an immunoglobulin”), comprising contacting a sample containing IgG with the alkali-resistant protein A magnetic bead of claim 1 (see rejection of claim 1, Abstract of Jinggang; Paragraphs [0044, 0045] of Qian). 
With respect to claim 19, Jinggang in view of Qian teach regeneration of the magnetic bead bearing the alkali-resistant Protein A by flowing 0.5 M NaOH at 1mL/min for 15 min (“0.1 to 1 h”) followed by equilibration with buffers (Paragraphs [0017, 0046] of Qian), wherein the recited storing step is considered to be met by filling the column containing the media with the buffer (see Qian: Paragraph [0046]). The buffer rinse/soak is not specifically taught as being carried out 3-5 times; however, Qian teaches that the flow of buffer occurs for 10 minutes (1mL/min flow rate of 10 mL buffer) (Paragraph [0046]). 
It has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon
applicants to establish that such difference is non-obvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
With respect to claim 20, Jinggang in view of Qian discloses that the total binding capacity is not reduced after 100 cycles of contact of Protein A with alkaline solution of pH 13-14 (see Qian: Abstract; Paragraphs [0017, 0026]), and chemical stability after 60 hours contact of Protein A with alkaline solution (Paragraph [0017]).

Claims 3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jinggang (“Fe3O4 Magnetic Dextran Nanoparticles Modified with SPA Ligand for IgG Purification” Biotechnology Bulletin, 2014, 201-208) in view of CN 104059133A (U.S. Patent Publication # 2016/0237124 used as translation) as applied to claims 1 and 18 above and further in view of Landfester et al. (J. Phys.: Condens. Matter, 2003, 15, S1345-S1361), hereinafter “Jinggang”, “Qian”, and “Landfester”.
With respect to claims 3, 6, and 21, Jinggang in view of Qian does not specifically teach the recited specific saturation magnetization. 
Landfester teaches functionalized magnetite particles with a saturation magnetization of 87 emu/g and that magnetite particles in water have a saturation magnetization of 68 emu/g due to the formation of some non-magnetic Fe2O3 (Page S1357, lines 10-16). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the magnetite particles of Jinggang would have a saturation magnetization consistent with that which is claimed in view of Landfester. 
Regarding claim 6, Jinggang in view of Qian does not specifically teach the recited mass ratio; however, the Examiner submits that one of ordinary skill in the art would be aware that the amount of Fe2O3 is a function of amount of oxidation of the magnetite to Fe2O3. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        18 May 2022